1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
6    Attorneys for Defendant
     DARENCE LAMONT JORDAN
7
8                                             UNITED STATES DISTRICT COURT
9                                           EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           No. Cr. S 07-483 TLN 4

12                               Plaintiff,               STIPULATED MOTION AND ORDER TO
                                                          REDUCE SENTENCE PURSUANT TO
13               v.                                       SECTION 404 OF THE FIRST STEP ACT, P.L.
                                                          115-391
14    DARENCE LAMONT JORDAN,

15                               Defendant.               Judge: Honorable TROY L. NUNLEY

16
               Defendant, DARENCE LAMONT JORDAN, by and through his attorney, Assistant
17
     Federal Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and
18
     through its counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should
19
     enter an amended judgment reducing Mr. Jordan’s sentence to 130 months. The parties further
20
     stipulate as follows:
21             1.         In 2008, defendant was convicted of distributing 56.8 grams of crack cocaine.
22
     (PSR ¶ 25). In its calculation of the applicable guideline range, the PSR concluded defendant
23
     was a career offender (PSR ¶ 29), subject to a guideline range of 262 to 327 months. (PSR ¶ 80.)
24
     Because the statutory maximum penalty for the offense of conviction was life (PSR ¶ 80), the
25
     base offense level under USSG § 4B1.1 was 37. (PSR ¶ 29.)
26
               2.         Defendant was sentenced to a term of 168 months, representing a downward
27
     variance of 4 levels due to defendant’s minimal role in the offense, resulting in a guideline range
28
     of 168 to 210 months. (Dkt. 110; Statement of Reasons at 3.)
     Stipulation and Order Re: Sentence Reduction          1
1              3.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
2    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
3    motion of the defendant, an attorney for the government, or the court, “impose a reduced
4    sentence as if section 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the
5    covered offense was committed.”
6              4.         The parties agree that defendant is eligible for a reduction of his sentence under
7    Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
8    at the time the offense was committed, defendant would have been subject to a “term of
9    imprisonment which may not be less than 5 years and not more than 40 years.” 21 U.S.C.
10   § 841(b)(1)(B) (2010). Because the statutory penalty for the offense of conviction involving 28
11   grams or more of cocaine base is “not more than 40 years,” 21 U.S.C. § 841(b)(1)(B), the base
12   offense level under USSG § 4B1.1 is 34, resulting (after a three-level reduction for acceptance of
13   responsibility, USSG § 3E1.1) in a guideline range of 188 to 235 months. USSG Ch. 5, Pt. A. A
14   reduction comparable to the one received at the initial sentencing would result in a guideline
15   range of 130 to 162 months, and produce a sentence of 130 months.
16             5.         Accordingly, the parties request this Court issue the order lodged herewith
17   reducing Mr. Jordan’s sentence to 130 months, all other terms of the judgment remaining
18   unchanged.
19             6.         The undersigned counsel for defendant affirms that he has discussed this
20   stipulation with defendant and that defendant has authorized counsel to enter into this agreement
21   on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
22   stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
23   hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
24   ///
25   ///
26
     ///
27
     ///
28
     ///
     Stipulation and Order Re: Sentence Reduction           2
1    counsel joins in that waiver.
2    Respectfully submitted,
3    Dated: February 13, 2019                       Dated: February 13, 2019
4    McGREGOR SCOTT                                 HEATHER E. WILLIAMS
     United States Attorney                         Federal Defender
5
6     /s/ Jason Hitt                                /s/ David M. Porter
     JASON HITT                                     DAVID M. PORTER
7    Assistant U.S. Attorney                        Assistant Federal Defender
8    Attorney for Plaintiff                         Attorneys for Defendant
     UNITED STATES OF AMERICA                       DARENCE LAMONT JORDAN
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction      3
1                                                           ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Jordan is entitled to the benefit of Section
5    404 of the First Step Act, resulting in an amended guideline range of 188 to 235 months. A
6    reduction comparable to the one received at the initial sentencing produces a sentence of 130
7    months.
8              IT IS HEREBY ORDERED that the term of imprisonment imposed in December 2008 is
9    reduced to a term of 130 months.
10             IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
11   remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
12   reduction in sentence, and shall serve certified copies of the amended judgment on the United
13   States Bureau of Prisons and the United States Probation Office.
14             The motion filed February 12, 2019 (Dkt. 262) is dismissed as moot.
15   Dated: February 14, 2019
16
17
18
                                           Troy L. Nunley
19                                         United States District Judge
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction               4
